Case 5:17-cv-02208-GW-GJS Document 55 Filed 01/09/19 Page 1 of 1 Page ID #:738




                                    UNITED STATES DISTRICT COURT
                                                                                                                 JS-6
                                   CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES—GENERAL

 Case No.        EDCV 17-2208-GW(GJSx)                                                 Date     January 9, 2019

 Title Susan Marr v. National Credit Systems, Inc.                                                     Page     1 of 1

 Present: The Honorable             GEORGE H. WU, UNITED STATES DISTRICT JUDGE

                 Javier Gonzalez                                                            None Present
                  Deputy Clerk                                                             Court Reporter

     Attorneys Present for Plaintiff(s)                                     Attorneys Present for Defendant(s)

                  None Present                                                             None Present

 Proceedings: IN CHAMBERS - RULING ON MOTION FOR ATTORNEYS’ FEES AND
                            COSTS


          Susan Marr (“Plaintiff”) has moved for an award of attorneys’ fees (in the amount of
 $34,525.50) and costs (in the amount of $2,569.76) in this action she brought against National
 Credit Systems, Inc. (“Defendant”) for violation of the Fair Debt Collection Practices Act
 (“FDCPA”), violation of the Rosenthal Fair Debt Collection Practices Act (“RFDCPA”), and
 negligence. Defendant does not contest Plaintiff’s right, as the prevailing party (the parties
 settled the case, see Docket Nos. 40-42), to fees and costs under the FDCPA and RFDCPA.1
 Instead, it simply argues that Plaintiff over-lawyered the case such that the amount of attorneys’
 fees Plaintiff has requested is inflated.2 In her Reply, Plaintiff disagrees with Defendant’s
 contention, but – for the sake of saving further effort and expense – agrees to the amount
 Defendant itself believes Plaintiff should be limited to: namely $27,980.50 in attorneys’ fees.
          In light of the parties’ agreement both as to Plaintiff’s right to recover fees and costs and,
 in the end, to the amount of $27,980.50 in attorneys’ fees (which this Court also finds reasonable
 in this case, given the work performed in light of the rapidly-approaching trial date at the time of
 settlement), the Court awards that amount in fees to Plaintiff, along with $2,569.76 in costs.3
 Consequently, the Court also vacates the oral argument previously scheduled on this motion for
 January 14, 2019, finding that such further argument is unnecessary. See C.D. Cal. L.R. 7-15.


         1
              The FDCPA provides for an award of costs and “a reasonable attorney’s fee” “in the case of any
 successful action.” 15 U.S.C. § 1692k(a)(3). Similarly, the RFDCPA mandates a costs award to a “prevailing
 party” and provides that “[r]easonable attorney’s fees, which shall be based on time necessarily expended to enforce
 the liability, shall be awarded to a prevailing debtor.” Cal. Civ. Code § 1788.30(c).
         2
             Defendant offers no reason for opposition to Plaintiff’s request for costs.
         3
           A sufficient meet-and-confer effort from the parties would have ordinarily reached this conclusion
 without even the need for a motion on the topic.

 CV-90                                      CIVIL MINUTES—GENERAL                              Initials of Deputy Clerk JG
